COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-350-CR

AMBER LEIGH FREEMAN                                                 APPELLANT


                                             V.

THE STATE OF TEXAS                                                     STATE

                                          ----------

              FROM THE 271 ST DISTRICT COURT OF WISE COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered “Motion To Withdraw Notice Of Appeal.”            The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See id.; Tex.

R. App. P. 43.2(f).

                                                       PER CURIAM



PANEL: CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: November 20, 2008